 In theMatter OfSCINTILLAMAGNETO DIVISION,BENDIxAVIATIONCORPORATIONandINTERNATIONALASSOCIATIONOFMACIIINISTS,AFLCase No. 3-R-937.-Decided April 12, 1945Mr. E. M. Van Name,of Sidney, N. Y., for the Company.111r.H. I. Smith,of Buffalo, N. Y., andMr. Victor Kolaski,'of Bing-hamton, N. Y., for the IAM.Mr. Frederick R. Livingston,of New York City, andMr. Willard,Bliss,of Syracuse, N. Y., andMr. Ben Kreisberg,of Sidney, N. Y.,for the UE.Mr. Charles T. Keane, Jr.,of Binghamton, N. Y., for the Inde-pendent.Mr. Sidney Grossman,of counsel to the Board.DECISIONANDDIRECTION' OF ELECTIONSTATEMENT OF THE CASEUpon a petition duly filed, by International Association of Machin-ists, affiliated with the American Federation of Labor, herein calledthe IAM, alleging that a question affecting commerce hadarisen con-cerning the representation of employees of Scintilla Magneto Divi-sion, Bendix Aviation Corporation, Sidney, New York, herein called,the Company, the National Labor Relations Board provided for anappropriate hearing upon due notice before Francis X. Helgesen,Trial Examiner.Said hearing was held at Sidney, New York, onMarch 21, 1945.The Company, the LAM, the United Electrical,Radio and Machine Workers of America, CIO, herein called the UE,and Ignition Employees Association, herein called the Independent,appeared and participated.All parties were afforded full oppor-tunity to be heard, to examine and cross-examine witnesses, and tointroduce evidence bearing on the issues.The Trial Examiner re-served ruling upon the Independent's motion to dismiss the peti-tion on the ground that an existing contract between it and the Com-pany constitutes a bar to this proceeding.For the reason set forth61 N. L. R. B., No. 70.520 SCINTILLA MAGNETO DIVISION521in Section III,infra,the motion is denied.The Trial Examiner'srulings made at the hearing are free from prejudicial error and arehereby affirmed.All parties were afforded an, opportunity to filebriefs with the Board.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYBendix Aviation Corporation, a Delaware corporation, is engagedin the manufacture of airplane parts at its various plants throughoutthe United States.We are here concerned with its Scintilla Mag-neto Division plant, located at Sidney, New York, where it is engagedin producing ignition apparatus for internal combustion engines andDiesel fuel,injection devices.During the year 1944, it purchasedraw materials for use at this plant in excess of $1,000,000 in value, ofwhich approximately 90 percent was secured from sources outside theState of New York. During the same period it manufactured fin-ished products in excess of $3,000,000 in value, of which approxi-mately 98 percent was sold to the United States Government foruse by the armed services.The Company admits that it is engaged in commerce within themeaning of the National Labor Relations Act.H. THE ORGANIZATIONS INVOLVEDInternational Association of Machinists, affiliated with the Amer-ican Federation of Labor, is a labor organization admitting to mem-bership employees of the Company.Ignition Employees Association, unaffiliated, is a labor organiza-tion admitting to membership employees of the Company.UnitedElectrical,Radio and Machine Workers of America,affiliated with the Congress of Industrial Organizations, is a labororganization admitting to membership employees of the Company.III. THE QUESTION CONCERNING REPRESENTATIONOn January 16, 1945, the IAM addressed a letter to the Companywherein it requested recognition as the exclusive representative of theCompany's employees.The Company refused to accord recognitionto the TAM until the IAM had been certified by the Board in anappropriate unit.The Independent urges, as a bar to this proceed-ing, the existence of its contract with the Company, which expiredon March 1, 1945, and contained the usual 30-day automatic renewalclause.Since the IAM made its demand for recognition prior to the 522DECISIONSOF NATIONALLABOR RELATIONS BOARDoperative date of the automatic renewal clause, we find that theIndependent's contract with the Company does not preclude apresent determination of representatives.'A statement of a Board agent, introduced into evidence at thehearing, indicates that the IAM and the UE represent a substantialnumber of employees in the unit hereinafter found appropriate.2We find that a question affecting commerce has arisen concerning therepresentation of employees of the Company, within the meaning ofSection 9 (c) and Section 2 (6) and (7) of the Act.IV.THE APPROPRIATE UNITAll parties agree to a unit composed of all production and main-tenance employees at the Company's plant at Sidney, New York, in-cluding employees in the classifications listed in Appendix A, attachedhereto, and group leaders, but excluding employees in the classificationslisted in Appendix B, attached hereto, foremen, general foremen, super-visors, factory superintendent, factory manager, and 'all other super-visory employees.However, they are in dispute as to the inclusionor exclusion of the categories hereinafter discussed.Factory clericals in department 37 and timekeepers in department 91.The factory clericals in department 37 include both timekeepers andproduction clerks.While the position of the parties is not entirelyclear, it appears that the IAM would include, and the Company wouldexclude, the production clerks, and the IAM and the UE would in-clude the timekeepers in department 91.The timekeepers in depart-ment 37 maintain records relating to the attendance and earnings ofemployees; the production clerks maintain records relating to rawmaterials and finished stores inventory as work progresses on produc-tion contracts.The timekeepers in department 91 perform dutiessimilar to those of the timekeepers in department 37.The employeesin both departments are on the office pay roll as salaried employees.iMatter of Buffalo Arms Corporation, 57 N LItB. 1560zThe FieldExaminer reportedthat the JAM submitted1,002 authorization cards, ofwhich 1 was datedin 1942, 279 bore datesin 1944, 707 in,1945, 11were partially dated,and 4 wereundated, and that of 587 cards checked,175 represented the names of personson the Company pay roll of February 3, 1945,in an alleged appropriate unit consisting of2,945employeesAt the hearing, the IAMsubmitted 62 additionalcards, of which 1 wasdated in February 1945 and 61bore datesinMarch 1945 ;these cards were not checkedagainst theCompany pay roll.The TrialExaminerreported that theUE submitted 301 membership cards, of which44 bore dates in 1944 and 257 in 1945;the cardswere not checked against the Companypay rollThe Independent relies upon its contract as proof of its representation interest.The objectionsof the UE andthe Independent as to the sufficiency of the IAM's interestin the proposedunit are withoutmerit.SeeMatter of Buffalo Arms Corporation,supra;Matter ofSenecaFallsMachine Company,58N L R B. 1413. SCINTILLA MAGNETO DIVISION523We shall exclude the timekeepers in accordance with our usual policy,3and while the record does not disclose that production clerks have in-terests or duties which would of necessity prevent their inclusion inthe present bargaining unit, in the absence of any compelling circum-stances warranting a departure therefrom, we shall adhere to our usualpractice and not disturb the contract unit established as the result ofcollective bargaining between the Company and the Independent.'We find that all production and maintenance employees 5 at theCompany's plant at Sidney, New York, including employees listed inAppendix A, attached hereto, and group leaders,s but excluding em-ployees, in the classifications listed in Appendix B, attached hereto,timekeepers and production clerks in departments 37 and 91, assistantworking foremen, foremen, general foremen, supervisors, factorysuperintendent, factory manager, and all other supervisory employeeswith authority to hire, promote, discharge, discipline, or otherwise ef-fect changes in the status of employees, or effectively recommend suchaction, constitute a unit approprite for the purposes of collectivebargaining within the meaning of Section 9 (b) of the Act.V.THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation which hasarisenbe resolved by an election by secret ballot among the employeesin the appropriate unit who were employed during the pay-roll periodimmediately preceding the date of the Direction of Electionherein,subject to the limitations and additions set forth in the Direction.Since it appears, under circumstances similar to those disclosed inMatter of Bendix Radio Division of Bendix Aviation Corp.,thatindefinitely laid-off employees have, for 6 months after lay-off, asufficient expectancy of reemployment by the Company with previ-ously accumulated seniority, we shall, except as hereinafter noted,permit such employees, who have been laid off within 6 monthsimmediately preceding the date of the Direction of Election herein,to participate in the selection of a bargaining representative.How-3Matter ofBendix Radio Division of BendixAviation Corp.59 N L R B 1470.4Matter of Petersen&Lytle,60 N.L R. B 1070.6 Since there is no cogent reason for confining the unit to hourly employees,as requestedby the Company,our unit finding herein includes both hourly and salaried employees.6The record discloses that group leaders, whoformerlyoccupied the status of assistantworking foremen and whom all the parties would include, have been bargained for as non-supervisory employees.On the other hand,the assistant working foremen were excludedfrom the Independent's contract with the Company in conjunction with other supervisoryemployees,and, although those presently occupying such status are about to be reclassi-fled as group leaders, they still possess indicia of supervisory authority consonant with ourcustomary definition;we shall therefore exclude the assistant working foremen.7 59 N. L. R B. 1470. 524DECISIONS OF NATIONAL LABOR RELATIONS BOARDever, those employees who have failed to respond to an offer ofreemploymentby the Company-orwho have obtained permanentemployment elsewhere shall not be entitled to vote.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National LaborRelations Act, and pursuant to Article III, Section 9, of NationalLabor Relations Board Rules and Regulations-Series 3, as amended,it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Scintilla MagnetoDivision, Bendix Aviation Corporation, Sidney, New York, an elec-tion by secret ballot shall be conducted as early as possible, but notlater than thirty (30) days from the date of this Direction, underthe direction and supervision of the Regional Director for the ThirdRegion, acting in this matter as agent for the National Labor Rela-tions Board, and subject to Article III, Sections 10 and 11, of saidRules and Regulations, among the employees in the unit foundappropriate in Section IV, above, who were employed during thepay-roll period immediately preceding the date of this Direction,including employees who did not work during the said pay-roll periodbecause they were ill or on vacation or temporarily laid off, or whowere indefinitely laid off by the Company during the 6-month periodimmediately preceding the date of the Direction herein, and includingemployees in the armed forces of the United States who presentthemselves in person at the polls, but excluding any who have sincequit or been discharged for cause and have not been rehired orreinstated prior to the date of the election, to determine whether theydesire to be represented by International Association of Machinists,affiliatedwith the American Federation of Labor, or by UnitedElectrical, Radio and Machine Workers of America, U. E.-C. I. 0.,or by Ignition Employees Association, I. E. A., for the purposes ofcollective bargaining, or by none.'CHAIRMAN MILLIS took no part in the consideration of the aboveDecision and Direction of Election.8The requests of the IA11I,the UE, and the Independent, to appear upon the ballot asabove designated,are hereby granted. SCINTILLA MAGNETO DIVISION525APPENDIX ADept. NoName10__ Service Repair11__ Tool Room12__ Experimental13__ Tool Inspection15__ Coil16__ Assembly17__ Lathe18__ Paint Shop19__ Automatics20__ Stock CC21__ Punch Press22__Maintenance23__ Inspection24__Moulding25__ Receiving & Shipping26__ Finished Stock C27__ Snagging28__Heat Treat30__ Buffing & Plating31-- Fuel Pump32__ Truckers & Sweepers34__ Sundry (Machine)36__ Tool Grinding39__Moulding Machines41__ DF & 8 Pole HousingMachining42__ DF 18 & Front MountedHous. Mach.44__ Radio Shield Machining46__ Coil Covers Machining47__ Adaptor & Breakers CupsMach.49_- Aircraft Rotors Machin-ing5L_ Axles & Shafts Machining52__ Nelix Gears Machining54__ Breaker Cams Machining55__ Gleason Gears57__ Inserts59__ Spark Plug Machining61__ Lead Department63__ Spark Plugs66__ Tool Crib67__Ha r n e s s Experimental(Prod.)69__ Spare Parts Bond Room &Packing639678-45-vol. 61-35Dept No.Name70__ Boiler Room71__ Salvage74__ Truckers & Chauffeurs80__ Production Control (Ex-pediters)96__ Contract Cancellation(ExpeditersHourlyPd.)1___ Administration2___ Purchasing3___ Sales4___ Office Supervisors & Secre-taries5___ Tool Design6___ Engineering7___ Factory&ProductionManagement8___ Service9___ Factory Supervisors29__ Engineering Research33__ Police35__ Engineering Laboratory37__ Clerical (Shop Clerks orTimekeepers)75__ Personnel76__Medical77__ Training & Wages78__ Tabulating81__Material Control82__ Production Scheduling83__ Sub-Contracting84__ Cost Control85__ Plant Engineering (De-signers)86__ Tools, Methods & Equip-ment87__ Production& EngineerCoordination88__ New York Engineering90__ Payroll & Bond91__ Timekeeping92__ Factory Cost Department93_ _ General Accounting94__ Legal97__ Telephone, Central Files,Traffic98__Mail and Stock D